Exhibit 13.2 Consolidated Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Revenues Operating and Other Expenses Plant operating costs and other Commodity purchases resold Depreciation and amortization Financial Charges/(Income) Interest expense Interest expense of joint ventures 13 17 44 47 Interest income and other (27 ) (41 ) ) ) Income before Income Taxes and Non-Controlling Interests Income Taxes Current (50 ) 23 ) Future 78 Non-Controlling Interests Non-controlling interest in PipeLines LP 25 19 64 51 Non-controlling interest in Portland (2 ) (2 ) 1 3 23 17 65 54 Net Income Preferred Share Dividends 6 6 17 17 Net Income Applicable to Common Shares See accompanying notes to the consolidated financial statements. TCPL [34 THIRD QUARTER REPORT 2010 Consolidated Cash Flows (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Cash Generated From Operations Net income Depreciation and amortization Future income taxes 89 Non-controlling interests 23 17 65 54 Employee future benefits funding less than/(in excess) of expense 8 ) ) ) Other ) ) 21 (6 ) (Increase)/decrease in operating working capital ) ) ) Net cash provided by operations Investing Activities Capital expenditures ) Acquisitions, net of cash acquired - ) - ) Deferred amounts and other ) Net cash used in investing activities ) Financing Activities Dividends on common and preferred shares ) Advances (to)/from parent (6 ) ) Distributions paid to non-controlling interests ) Notes payable (repaid)/issued, net ) 77 ) ) Long-term debt issued, net of issue costs Reduction of long-term debt ) (9 ) ) ) Long-term debt of joint ventures issued 86 93 Reduction of long-term debt of joint ventures ) Common shares issued Net cash provided by financing activities Effect of Foreign Exchange Rate Changes onCash and Cash Equivalents (8 ) ) 8 ) (Decrease)/Increase in Cash and CashEquivalents ) ) 89 Cash and Cash Equivalents Beginning of period Cash and Cash Equivalents End of period 2, 385 Supplementary Cash Flow Information Net income taxes (refunded)/paid ) ) 17 50 Interest paid, net of capitalized interest See accompanying notes to the consolidated financial statements. TCPL [35 THIRD QUARTER REPORT 2010 Consolidated Balance Sheet (unaudited) (millions of dollars) September 30, 2010 December 31, 2009 ASSETS Current Assets Cash and cash equivalents Accounts receivable Due from TransCanada Corporation Inventories Other Plant, Property and Equipment Goodwill Regulatory Assets Intangibles and Other Assets LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Notes payable Accounts payable Accrued interest Current portion of long-term debt Current portion of long-term debt of joint ventures 28 Due to TransCanada Corporation Regulatory Liabilities Deferred Amounts Future Income Taxes Long-Term Debt Long-Term Debt of Joint Ventures Junior Subordinated Notes Non-Controlling Interests Non-controlling interest in PipeLines LP Non-controlling interest in Portland 81 80 Shareholders’ Equity See accompanying notes to the consolidated financial statements. TCPL [36 THIRD QUARTER REPORT 2010 Consolidated Comprehensive Income (unaudited) Three months ended September 30 Nine months ended September 30 (millions of dollars) Net Income Other Comprehensive (Loss)/Income, Net of Income Taxes Change in foreign currency translation gains and losses on investments in foreign operations(1) Change in gains and losses on hedges of investments in foreign operations(2) 47 27 Change in gains and losses on derivative instruments designated as cash flow hedges(3) ) 16 ) 80 Reclassification to Net Income of gains and losses on derivative instruments designated as cash flow hedges pertaining to prior periods(4) 8 (1
